Exhibit 10.19.5

OLD DOMINION FREIGHT LINE, INC.

CHANGE OF CONTROL SEVERANCE PLAN

FOR KEY EXECUTIVES

ARTICLE 1. PURPOSE. The Company is engaged in the business of transporting
general commodities such as consumer goods and textiles in less-than-truckload
shipments. The Company’s key executives are experienced in, and knowledgeable
concerning, all aspects of the business of the Company. The Board recognizes
that the possibility of a Change of Control exists and that a threat or the
occurrence of a Change of Control can result in significant distractions of the
Company’s key executives because of the uncertainties inherent in such a
situation. In addition, the Board has determined that it is essential and in the
best interest of the Company and its shareholders to secure the continued
services, and to ensure the continued and undivided dedication and objectivity,
of the Company’s key executives in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change of Control. The Compensation Committee of the Board has recommended to
the Board that the Company adopt a change of control severance plan for its key
executives. To that end, the Company does hereby adopt and establish, effective
as of the Effective Date, the Old Dominion Freight Line, Inc. Change of Control
Severance Plan for Key Executives. The Plan is intended to qualify as a
“top-hat” plan under ERISA, in that it is intended to be an “employee pension
benefit plan” (as defined in Section 3(2) of ERISA) which is unfunded and
provides benefits only to a select group of management or highly compensated
employees of the Company. This is an amendment and restatement of the Plan
originally adopted effective May 16, 2005.

ARTICLE 2. DEFINITIONS. Wherever used in this Plan, including ARTICLE 1 and this
ARTICLE 2, the following terms shall have the meanings set forth below (unless
otherwise indicated by the context):

2.1. “Base Salary” means, with respect to a Participant, the amount a
Participant is entitled to receive from the Company as base wages or base salary
on an annualized basis as in effect immediately prior to a Change of Control or,
if greater, at any time thereafter, in each case without reduction for any
amounts contributed by the Participant to an employee benefit plan of the
Company pursuant to a salary reduction agreement which are not includible in the
Participant’s gross income. Base Salary does not include bonuses, commissions,
overtime pay, shift pay, premium pay, cost of living allowances or income from
stock options, stock grants, phantom stock awards or other similar types of
incentive compensation.

2.2. “Board” means the Board of Directors of the Company.

2.3. “Bonus Amount” means, with respect to a Participant, the average of the
cash bonuses earned by the Participant during the three (3) full calendar years
immediately preceding his Termination Date.



--------------------------------------------------------------------------------

2.4. “Change of Control” means and will be deemed to have occurred on the
earliest of the following dates which occurs after January 1, 2009:

(a) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding voting securities; provided, however, that the event described
in this subparagraph (a) shall not be deemed to be a Change of Control by virtue
of the beneficial ownership, or the acquisition of beneficial ownership, of
voting securities by (i) any employee benefit plan sponsored or maintained by
the Company or by a person controlled by the Company; (ii) any underwriter (as
such term is defined in Section 2(a)(11) of the Securities Act of 1933) that
beneficially owns voting securities temporarily in connection with an offering
of such securities; or (iii) any member of the family of Earl E. Congdon or John
R. Congdon unless David S. Congdon, acting in good faith, provides written
notice to the Company that David S. Congdon believes, and within twenty
(20) business days after the Company receipt of David S. Congdon’s notice a
majority of the independent members of the Board of Directors determines, that
the beneficial ownership of voting securities by such family member creates a
substantial threat to corporate policy and effectiveness. For the purpose of
clause (iii) above, “family” means any lineal descendent, including adoptive
relationships, of Earl E. Congdon or John R. Congdon, any spouse of the
foregoing and any trust established by or for the benefit of any of the
foregoing, and “independent” shall have the meaning set forth in the corporate
governance rules of the principal exchange on which the Company’s common stock
is listed; or

(b) the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two (2) year period
during the Term constitute the Board, plus new directors whose election or
nomination for election by the Company’s shareholders is approved by a vote of
at least two-thirds (2/3) of the directors still in office who were directors at
the beginning of such two-year period (“Continuing Directors”), cease for any
reason during such two-year period to constitute at least two-thirds (2/3) of
the members the Board; or

(c) the effective date of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or

 

2



--------------------------------------------------------------------------------

(d) the effective date of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

2.5. “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.

2.6. “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina.

2.7. “Company Welfare Benefit Plans” means the group medical, dental, vision and
life insurance plans or programs (whether insured or self insured, or any
combination thereof) provided by the Company for the benefit of its active
employees or former employees and their dependents immediately prior to the
Change of Control, or if thereafter improved or enhanced, as of the
Participant’s Termination Date. Each such individual plan or program shall be
referred to sometimes herein as a “Company Welfare Benefit Plan.” The group
medical, dental, and vision plan is also referred to herein as the Company
Health Care Plan, and the group life insurance plan is also referred to herein
as the Company Life Insurance Plan

2.8. “Committee” means the Compensation Committee of the Board.

2.9. “Compensation Continuance Period” means twelve (12) calendar months plus
three (3) additional calendar months for each Year of Service the Participant
has completed as of his Termination Date in excess of ten (10) Years of Service;
provided, however, in no event shall the Compensation Continuance Period exceed
thirty-six (36) calendar months. The Compensation Continuance Period shall
commence on the first day of the calendar month next following the calendar
month in which the Termination Date occurs.

2.10. “Compensation Continuance Termination Event” means the termination of a
Participant’s employment by the Company for any reason other than For Cause,
death or Total Disability, or by the Participant for Good Reason.

2.11. “Confidential Information” means all information concerning the business
of the Company and its affiliates that is confidential, proprietary or otherwise
not generally available to the public. By way of example, Confidential
Information includes, without limitation, all competitively-sensitive
information, all trade secrets, processes, specifications, data, files, computer
programs and related codes, software, improvements, inventions, techniques,
business plans, marketing plans, strategies, acquisition prospects, forecasts,
methods, manner of operations, information relating to past, present and
prospective customers and clients, pricing and cost information, other financial
information, employee lists, personnel policies, contracts, digital intellectual
property, information with respect to internal affairs, and all information
covered by the Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 66
§§152-162. The parties

 

3



--------------------------------------------------------------------------------

expressly agree that Confidential Information does not exist in written form
only. Notwithstanding the foregoing, “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the Participant in violation of the provisions of
the Plan, or (ii) is received by the Participant from another party that did not
receive such information directly or indirectly from the Company or any of its
affiliates under an obligation of confidentiality.

2.12. “Effective Date” means May 16, 2005, the date this Plan was approved by
the Board. The Effective Date of this Amendment and Restatement is January 1,
2009.

2.13. “Eligible Key Executive” means each employee of the Company who is
designated on the books and records of the Company as either a Senior Vice
President or a Vice President and who is determined by the Committee to be a
management or highly compensated employee of the Company. An individual will be
treated as an employee of the Company if there exists between the individual and
the Company the legal and bonafide relationship of employer and employee.

2.14. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and rules and regulations issued thereunder.

2.15. “Excise Tax” means the excise tax on excess parachute payments under
Section 4999 of the Code (or any successor or similar provision thereof),
including any interest or penalties with respect to such excise tax.

2.16. “Extended Coverage Period” means the period commencing on the
Participant’s Termination Date and ending on the earlier of the date of the
Participant’s death or the last day of the calendar month in which he receives
his final payment of Termination Compensation.

2.17. “For Cause” means one or more of the following, in each case as determined
by the Company in its sole discretion: (i) the Participant’s conviction by a
court of competent jurisdiction of, or pleading “guilty” or “no contest” to,
theft, fraud or embezzlement from the Company; (ii) the Participant’s conviction
by a court of competent jurisdiction of, or pleading “guilty” or “no contest”
to, a felony which constitutes a crime involving moral turpitude and results in
material harm to the Company; (iii) willful and continued failure by the
Participant to substantially perform his duties on behalf of the Company (other
than any such failure resulting from the Participant’s Total Disability or any
such actual or anticipated failure after the issuance of a Notice of Termination
for Good Reason by the Participant) for a period of at least thirty
(30) consecutive days after a written demand for substantial performance has
been delivered to the Participant by the Responsible Person (as defined below)
which specifically identifies the manner in which the Responsible Person
believes that the Participant has not substantially performed the Participant’s
duties; (iv) willful misconduct or gross negligence by the Participant which is
injurious to the Company; or (v) any diversion by the Participant for his
personal gain of any clearly viable and significant business opportunity from
the Company (other than with the prior written consent of the Board). For
purposes of this Section 2.17, an act, or failure to act, on the

 

4



--------------------------------------------------------------------------------

Participant’s part shall not be deemed “willful” if done, or omitted to be done,
by the Participant in good faith and with reasonable belief that the
Participant’s act, or failure to act, was in the best interest of the Company,
and “Responsible Person” shall mean, with respect to a Participant who is a
Senior Vice President, the Chief Executive Officer of the Company, and with
respect to a Participant who is a Vice President, the executive officer of the
Company who is the direct or indirect supervisor of the Participant. The
unwillingness of a Participant to accept any condition or event which would
otherwise constitute Good Reason may not be considered by the Responsible Person
to be a failure by the Participant to substantially perform his duties on behalf
of the Company.

2.18. “Good Reason” means, without the Participant’s express written consent,
any of the following:

(a) a material breach by the Company of any provision of this Agreement;

(b) a material reduction by the Company in the Participant’s Base Salary as in
effect as of the date of this Agreement or as the same shall be increased from
time to time, or a reduction in the level of the Participant’s opportunity to
earn bonuses under the bonus and incentive plans and programs of the Company
(including a reduction in the percentage of net profits before taxes assigned to
the Participant under the Company’s Performance Incentive Plan (“PIP”);

(c) the liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of the Company’s assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of the assets have been transferred assumes all duties and
obligations of the Company under this Agreement;

(d) the assignment to the Participant of duties inconsistent with the position
and status of the offices and positions of the Company held by the Participant
as of the date of this Agreement;

(e) the exclusion of the Participant from participation in the Company’s
employee benefit plans (other than as a result of the termination of the plan or
any other action of the Company that affects substantially all employees
participating in the plan) in effect as of the date of this Agreement, as the
same may be improved or enhanced from time to time;

(f) the transfer of the Participant’s primary work location to a location that
is more than thirty (30) miles from the Participant’s primary work location
immediately prior to the date of this Agreement or the requirement that the
Participant relocate his principal residence more than thirty (30) miles from
the Participant’s primary work location as of the date of this Agreement; or

 

5



--------------------------------------------------------------------------------

(g) the requirement by the Company that the Participant travel on Company
business to a substantially greater extent than required immediately prior to
the date of this Agreement;

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason under this Section 2.18 shall cease to be an event
constituting Good Reason if the Participant fails to provide the Company with
notice of the occurrence of any of the foregoing within the thirty (30) day
period immediately following the date on which the Participant first becomes
aware (or reasonably should have become aware) of the occurrence of such event.

2.19. “Participant” means each Eligible Key Executive who has been selected to
participate in the Plan pursuant to ARTICLE 3.

2.20. “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.

2.21. “Plan” means the Old Dominion Freight Line, Inc. Change of Control
Severance Plan for Key Executives as herein set out, or as duly amended.

2.22. “Severance Benefits” means the severance benefits, including Termination
Compensation, described in

ARTICLE 4.

2.23. “Specified Employee” shall mean a Participant who is a key employee as
described in Code § 416(i)(1)(A), disregarding Paragraph 5 thereof and using
compensation as defined under Treas. Reg. 1.415(C)(2)(a). A Participant is not a
Specified Employee unless any stock of the Employer is publicly traded on an
established securities market or otherwise and the Participant is a Specified
Employee on the date of his or her Separation from Service.

2.24. “Termination Compensation” means an annual amount equal to the sum of the
Participant’s Base Salary and Bonus Amount. If the Executive’s termination of
employment occurs within twelve (12) months of a Change of Control, his
Severance Benefits, if any, shall be based on 100% of his Termination
Compensation. If his termination of employment occurs within thirteen (13) to
twenty-four (24) months of a Change of Control, his Severance Benefits, if any,
shall be based on 2/3 of his Termination Compensation, and if his termination of
employment occurs within twenty-five (25) to thirty-six (36) months of a Change
of Control, his Severance Benefits, if any, shall be based on 1/3 of his
Termination Compensation. “Monthly Termination Compensation” means the
Participant’s Termination Compensation as determined pursuant to this
Section 2.24 divided by twelve (12).

2.25. “Termination Date” means the date the Participant’s employment with the
Company is terminated for any reason.

 

6



--------------------------------------------------------------------------------

2.26. “Total Disability” means a condition for which the Participant is
determined to be disabled under the Company’s long-term disability plan as in
effect as of the Effective Date or as the same may be amended from time to time.

2.27. “Years of Service” means, with respect to a Participant, each consecutive
365-day period within the period of Continuous Service (as defined below),
measured from the most recent beginning date of employment of the Participant as
a full-time employee of the Company. “Continuous Service” means the period of
continuous, unbroken full-time employment of the Participant (including for this
purpose, vacation leave, sick leave, approved leaves of absence, leaves of
absence due to disability, leaves of absence due to workers compensation related
injuries, family and medical leave, and any other days off in accordance with
the Company’s benefit programs and policies) commencing with his most recent
beginning date of employment and ending on his Termination Date. Only whole
Years of Service are taken into account for purposes of the Plan. Partial Years
of Service shall be ignored.

ARTICLE 3. ELIGIBILITY AND PARTICIPATION.

3.1. Commencement of Participation. An individual shall be eligible to
participate in the Plan if he is an Eligible Key Executive and is selected by
the Committee to participate in the Plan. Each Participant’s participation in
the Plan shall become effective as of the date he is selected to participate in
accordance with the provisions of this ARTICLE 3.

3.2. Duration of Participation. A Participant shall cease to be a Participant in
the Plan (i) if, prior to a Change of Control (but subject to the provisions
ARTICLES 4 and 22) he ceases to be an Eligible Key Executive and has received
written notice of his change of status from the Company, or (ii) his employment
is terminated under circumstances that do not entitle him to receive Severance
Benefits under the Plan. A Participant who becomes entitled to receive Severance
Benefits under the Plan shall remain a Participant in the Plan until the full
amount of such Severance Benefits has been paid to him in accordance with the
terms of the Plan.

ARTICLE 4. SEVERANCE BENEFITS.

4.1. Entitlement; Amount of Severance Benefits. Subject to Sections 4.2, 4.3 and
4.4, in the event the Participant’s employment is terminated as a result of a
Compensation Continuance Termination Event and such Compensation Continuance
Termination Event occurs within thirty-six (36) months following a Change of
Control, the Participant shall be entitled to receive the following Severance
Benefits:

(i) The Participant shall continue to receive his Base Salary through the last
day of the month in which his Termination Date occurs.

(ii) The Participant shall receive each month during the Compensation
Continuance Period a monthly benefit equal to his Monthly Termination
Compensation. The Participant’s Monthly Termination Compensation shall be paid
in accordance with the payroll schedule for salaried personnel of the Company.

 

7



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary in the Plan or in a Participant
or Company payment election, the Plan may not make payment based on Separation
from Service to a Participant who, on the date of Separation from Service is a
Specified Employee, earlier than 6 months following Separation from Service (or
if earlier, upon the Specified Employee’s death), except as permitted under this
provision. This limitation applies regardless of the Participant’s status as a
Specified Employee or otherwise on any other date including the next Specified
Employee effective date had the Participant continued to render services through
such date. Furthermore, the first six (6) months of any such payments of
deferred compensation that are required to be paid in installments shall be paid
at the beginning of the seventh (7th) month following the Participant’s
separation from Service. All remaining installment payments shall be made as
would ordinarily have been made under the provisions of the Plan. This section
does not apply to payments made on account of a domestic relations order,
payments made because of a conflict of interest, or payment of employment taxes,
all as described in Treas. Reg. §1.409A-3(i)(2)(i)

In no event shall any Severance Benefits be paid to the Participant in the event
the Participant’s employment is terminated by the Company For Cause, on account
of the Participant’s death or Total Disability, or by the Participant for any
reason other than Good Reason, or as a result of a Compensation Continuance
Termination Event that occurs more than thirty-six (36) months following a
Change of Control.

4.2. Release of Claims. No Severance Benefits shall be provided to a Participant
unless the Participant has properly executed and delivered to the Company a
release of claims and that release of claims has become irrevocable as provided
therein. Such release of claims shall not be accepted by the Company unless it
is executed on or after the Participant’s Termination Date and received by the
Company within forty-five (45) days after the Participant’s Termination Date.
The initial release of claims is attached to this Plan as Exhibit A. Prior to
the occurrence of a Change of Control, but subject to Section 22.2, the release
of claims may be revised by the Company. The Company may in any event modify the
release of claims to conform it to the laws of the local jurisdiction applicable
to a Participant so long as such modification does not increase the obligations
of the Participant thereunder.

4.3. Anticipated Change of Control. Notwithstanding the provisions of
Section 4.1, if (i) the Participant’s employment is terminated prior to a Change
of Control as a result of a Compensation Continuance Termination Event and the
Participant would have been entitled to receive Severance Benefits had the
Compensation Continuance Termination Event occurred within thirty-six
(36) months following a Change of Control, and (ii) the Participant reasonably
demonstrates that such termination was at the request or suggestion of the
Company’s then existing senior management team, the Board or a third party and
such termination occurred after any steps reasonably calculated to effect a

 

8



--------------------------------------------------------------------------------

Change of Control have been taken, then for purposes of the Plan, such
Compensation Continuance Termination Event shall be deemed to have occurred
immediately after such Change of Control, so long as such Change of Control
actually occurs.

4.4. Exclusive Payments. The Severance Benefits are intended to constitute the
exclusive payments in the nature of severance or termination compensation that
shall be due a Participant upon termination of employment due to the occurrence
of a Compensation Continuance Termination Event following a Change of Control,
and shall be in lieu of any such other severance or termination compensation
under any other agreement, plan, program or policy of the Company. Accordingly,
if a Participant is a party to an employment, severance, termination, salary
continuation or other similar agreement with the Company, or is a participant in
any other severance plan, practice or policy of the Company, the Severance
Benefits to which the Participant is entitled under this Plan shall be reduced
(but not below zero) by the amount of severance pay to which he is entitled
under such other agreement, plan, practice or policy; provided that the
reduction set forth in this sentence shall not apply as to any other such
agreement, plan, practice or policy that contains a reduction provision
substantially similar to this Section 4.4 so long as the reduction provision of
such other agreement, plan, practice or policy is applied.

ARTICLE 5. SPECIAL WELFARE BEENFITS.

5.1 Continued Participation in Company Health Care Plan. In addition to the
other benefits provided for in this Agreement, the Participant shall be entitled
to the following benefits:

(a) The Participant shall be entitled to participate (treating the Participant
as an “active employee” of the Company for this purpose) in the Company Health
Care Plan during the Extended Coverage Period (the “Continuation Coverage”). The
Company, consistent with sound business practices, shall use its best efforts to
provide the Participant and his dependents with the Continuation Coverage under
the Company Health Care Plan, including, if necessary, amending the applicable
provisions of the Company Health Care Plan and negotiating the addition of any
necessary riders to any group health insurance contract. During the Extended
Coverage Period, the Participant shall pay the entire premium required for the
Continuation Coverage under the Company Health Care Plan. During the first
eighteen (18) months of the Extended Coverage Period, the premium required for
the Continuation Coverage shall be equal to the premium required by the
continuation of coverage requirements of Section 4980B of the Code and Part 6 of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”) for such Continuation Coverage (the “COBRA Rate”). During the
remainder of the Extended Coverage Period, the premium required for the
Continuation Coverage shall be the greater of the COBRA Rate or the actuarially
determined cost of the Continuation Coverage as determined by an actuary
selected by the Company.

 

9



--------------------------------------------------------------------------------

(b) If at any time during the Extended Coverage Period the Company is unable for
whatever reason to provide the Participant with the Continuation Coverage under
the Company Health Care Plan, the Company, consistent with sound business
practices, shall use its best efforts to provide the Participant coverage under
an Individual Policy of health insurance providing coverage which is
substantially identical to the Continuation Coverage to be provided under the
Company Health Care Plan. In such event, the Participant shall pay the entire
premium charged for coverage of the Participant and his dependents under the
Individual Policy.

(c) The Continuation Coverage provided to the Participant and his dependents
pursuant to this Section 5.1 is intended to satisfy the continuation of coverage
requirements of COBRA. In the event that the period of Continuation Coverage
expires prior to the end of the period of continuation coverage to which the
Participant and his dependents would be entitled under COBRA (the “COBRA
Period”), the Participant and/or his dependents may elect continuation coverage
under COBRA (“COBRA Coverage”) for the remainder of the COBRA Period. The
Participant and/or his dependents shall be responsible for paying the full
amount of the premium charged for such COBRA Coverage under the Company Health
Care Plan at the COBRA Rate. Notwithstanding the foregoing provisions of this
Section 5.1, in the event that the Continuation Coverage for whatever reason
does not satisfy the continuation of coverage requirements of COBRA, the
Participant and/or his dependents shall be entitled to elect COBRA Coverage in
lieu of the Continuation Coverage described in this Section 5.1. In such event,
the Participant and/or his dependents shall be responsible for paying the full
amount of the premium charged for such COBRA Coverage under the Company Health
Care Plan at the COBRA Rate.

(d) During the Extended Coverage Period, the Company shall pay to the
Participant a monthly special benefit as determined pursuant to the provisions
of this paragraph (d) (the “Special Benefit”). The amount of the monthly Special
Benefit shall be equal to the amount of the monthly premium actually paid by the
Participant for the Continuation Coverage for the Participant and his dependents
required by this Section 5.1. The Special Benefit shall be payable on the 20th
day of each calendar month during the Extended Coverage Period, or within ten
(10) business days thereafter.

5.2. Continued Participation in Company Life Insurance Plan. In addition to the
other benefits provided for in this Agreement, the Participant shall be entitled
to participate (treating the Participant as an “active employee” of the Company
for this purpose) in the Company’s Life Insurance Plan during the Extended
Coverage Period. The Company shall pay the premium for coverage of the
Participant under the Company Life Insurance Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE 6.DEATH FOLLOWING TERMINATION OF EMPLOYMENT AND BEFORE RECEIPT OF ANY OR
ALL SEVERANCE BENEFITS DUE. In the event the Participant becomes entitled to
receive Severance Benefits, and he dies prior to receiving any or all of the
Severance Benefits to which he is due, then such remaining payments shall be
made to the beneficiary or beneficiaries (which may include individuals, trusts
or other legal entities) designated by the Participant on the form attached
hereto as Exhibit B and filed with the Plan Administrator prior to his death
(the “Beneficiary Designation Form”). If the Participant fails to designate a
beneficiary or fails to file the Beneficiary Designation Form with the Plan
Administrator prior to his death, the remaining payments shall be made to his
estate. If a named beneficiary entitled to receive payments pursuant to the
Beneficiary Designation Form dies at a time when additional payments still
remain to be paid, then and in any such event, such remaining payments shall be
paid to the other primary beneficiary or beneficiaries named by the Participant
who shall then be living or in existence, if any, otherwise to the contingent
beneficiary or beneficiaries named by the Participant who shall then be living
or in existence, if any; otherwise to the estate of the Participant.

ARTICLE 7. NOTICE OF TERMINATION OF EMPLOYMENT. A termination of a Participant’s
employment by the Company or by the Participant for any reason other than death
shall be communicated to the other by a Notice of Termination which shall
specify the effective date of termination and shall set forth in reasonable
detail the reasons and basis for such termination. No purported termination of
employment of a Participant shall be effective for purposes of the Plan without
a Notice of Termination being given as required by this ARTICLE 7.

ARTICLE 8. POST-TERMINATION OBLIGATIONS. All payments of Severance Benefits to
the Participant under this Plan shall be subject to the Participant’s compliance
with the following provisions during the Participant’s employment with the
Company and, except as otherwise provided in this ARTICLE 8, following the
termination of the Participant’s employment:

8.1. Assistance in Litigation. The Participant shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to the
Participant. The Company shall promptly reimburse the Participant for his
out-of-pocket expenses incurred in connection with the fulfillment of his
obligations under this Section 8.1.

8.2. Confidential Information. The Participant acknowledges that all
Confidential Information has a commercial value in the Company’s Business and is
the sole property of the Company. The Participant agrees that he shall not
disclose or reveal, directly or indirectly, to any unauthorized person any
Confidential Information, and the Participant confirms that such information
constitutes the exclusive property of the Company; provided, however, that the
foregoing shall not prohibit the Participant from disclosing such information to
third parties or governmental agencies in furtherance of the interests of the
Company or as may be required by law.

 

11



--------------------------------------------------------------------------------

8.3. Failure to Comply. In the event that the Participant shall fail to comply
with any provision of this ARTICLE 8, and such failure shall continue for ten
(10) days following delivery of notice thereof by the Company to the
Participant, all rights of the Participant and any person claiming under or
through him to the Severance Benefits shall thereupon terminate and no person
shall be entitled thereafter to receive any payments or benefits hereunder. In
addition to the foregoing, in the event of a breach by the Participant of the
provisions of this ARTICLE 8, the Company shall have and may exercise any and
all other rights and remedies available to the Company at law or otherwise,
including but not limited to obtaining an injunction from a court of competent
jurisdiction enjoining and restraining the Participant from committing such
violation, and the Participant hereby consents to the issuance of such
injunction.

ARTICLE 9. PARACHUTE PAYMENTS. Notwithstanding anything in this Plan to the
contrary, in the event that the Company’s outside, independent accountants shall
determine that any amount or benefit in the nature of compensation paid or
payable or distributed or distributable to the Participant pursuant to this Plan
(the “Plan Payments”) shall, as a result of a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, constitute a parachute payment within the meaning of
Section 280G of the Code, and the aggregate of such parachute payments and any
other amounts paid or distributed to the Participant from any other plans or
arrangements maintained by the Company or its affiliates (such other payments
together with the Plan Payments shall be referred to as the “Total Payments”)
would more likely than not, in the opinion of the Company’s accountants, cause
the Participant to be subject to the Excise Tax, the Plan Payments shall be
reduced in such amounts as are required to reduce the aggregate “present value”
(as that term is defined in Section 280G(d)(4) of the Code) of such Plan
Payments to one dollar less than an amount equal to three times the
Participant’s “base amount” (as that term is defined in Section 280G(b)(3)(A)
and (d)(1) and (2)) to the end that the Participant is not subject to the Excise
Tax with respect to the Plan Payments. To achieve such required reduction in the
aggregate present value, the Company shall determine what items of compensation
(payable under this Plan) constituting the parachute payments shall be reduced
and the amount of such reduction. The Company shall promptly notify the
Participant of its determinations. If an amount has been paid or distributed to
the Participant which should not have been paid or distributed due to the
required reduction in aggregate present value, the Participant shall promptly
return such amount to the Company (together with interest at the rate set forth
in Section 1274(b)(2)(B) of the Code). For purposes of determining whether and
the extent to which the Total Payments would more likely than not cause the
Participant to be subject to the Excise Tax, no portion of the Total Payments,
the receipt of which the Participant has effectively waived in writing, shall be
taken into account.

ARTICLE 10. ATTORNEYS’ FEES. In the event that the Participant incurs any
attorneys’ fees in protecting or enforcing his rights under this Plan, the
Company shall reimburse the Participant for such reasonable attorneys’ fees and
for any other reasonable expenses related thereto in compliance with Code
Section 409A. Such reimbursement shall be made within thirty (30) days following
final resolution of the dispute or occurrence giving rise to such fees and
expenses. In no event shall the Participant be entitled to receive the
reimbursement provided for in this ARTICLE 10 in the event his employment is
terminated by the Company For Cause.

 

12



--------------------------------------------------------------------------------

ARTICLE 11. SOURCE OF PAYMENTS; NO TRUST. The obligations of the Company to make
payments hereunder shall constitute a liability of the Company to the
Participant. Such payments shall be from the general funds of the Company, and
the Company shall not be required to establish or maintain any special or
separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and neither the Participant nor his designated beneficiary shall
have any interest in any particular asset of the Company by reason of its
obligations hereunder. Nothing contained in this Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Company and the Participant or any other person. To the extent that
any person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

ARTICLE 12. SEVERABILITY. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, this Plan shall be interpreted as if such invalid agreements or
covenants were not contained herein.

ARTICLE 13. NO ATTACHMENT. Except as otherwise provided in this Plan or required
by applicable law, no right to receive payments under this Plan shall be subject
to anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge or hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.

ARTICLE 14. HEADINGS. The headings of articles, paragraphs and sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Plan.

ARTICLE 15. GOVERNING LAW. The Plan and the performance hereunder and all suits
and special proceedings hereunder shall be governed by and construed in
accordance with and under and pursuant to the laws of the State of North
Carolina without regard to conflicts of law principles thereof, except as
superseded by applicable federal law.

ARTICLE 16. SUCCESSORS. The Plan shall bind any successor of or to the Company,
the Company’s assets or the Company’s businesses (whether direct or indirect, by
purchase of such assets or businesses, merger, consolidation or otherwise), in
the same manner and to the same extent that the Company would be obligated under
the Plan if no succession had taken place. In the case of any transaction in
which a successor would not by the foregoing provision or by operation of law be
bound by the Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in the Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by the Plan. The Plan shall bind the Participants, their executors,
administrators, personal representatives and beneficiaries.

 

13



--------------------------------------------------------------------------------

ARTICLE 17. TAXES. To the extent required by applicable law, the Company shall
deduct and withhold all necessary Social Security taxes and all necessary
federal and state withholding taxes and any other similar sums required by law
to be withheld from any payments of Severance Benefits made pursuant to the
terms of the Plan.

ARTICLE 18. MITIGATION. The Participant shall not be required to mitigate the
amount of any payment provided for in ARTICLE 4 by seeking other employment or
otherwise, and, subject to the provisions of ARTICLES 8 and 9, any payment or
benefit to be provided to the Participant pursuant to this Agreement shall not
be reduced by any compensation or other amount earned or collected by the
Participant at any time before or after the termination of the Participant’s
employment.

ARTICLE 19. COMPLIANCE WITH CODE SECTION 409A. To the extent applicable, the
Company intends that this Plan comply with Section 409A of the Code, and all
rules, regulations and other similar guidance issued thereunder (“Code
Section 409A”). This Plan shall at all times be interpreted and construed in a
manner to comply with Code Section 409A (including compliance with any
applicable exemptions from Code Section 409A) and that should any provision be
found not in compliance with Code Section 409A, the Company shall execute any
and all amendments to this Plan deemed necessary and required by the Company’s
legal counsel to achieve compliance with Code Section 409A or any applicable
exemption. In no event shall any payment required to be made pursuant to ARTICLE
4 of this Plan that is considered deferred compensation within the meaning of
Code Section 409A be made to the Participant unless he has incurred a separation
from service (as defined in Code Section 409A). In the event amendments are
required to make this Plan compliant with Code Section 409A, the Company shall
use its best efforts to provide the Participant with substantially the same
benefits and payments he would have been entitled to pursuant to this Plan had
Code Section 409A not applied, but in a manner that is compliant with Code
Section 409A or any of its exemptions. The manner in which the immediately
preceding sentence shall be implemented shall be the subject of good faith
determination of the Company. In no event shall any payment required to be made
pursuant to this Plan that is considered deferred compensation within the
meaning of Code Section 409A (and is not otherwise exempt from the provisions
thereof) be accelerated in violation of Code Section 409A. Any payment to a
Specified Employee that is considered deferred compensation within the meaning
of Code Section 409A (and is not otherwise exempt from the provisions thereof)
and is made as a result of a separation from service cannot commence under Code
Section 409A until the lapse of six (6) months after a separation from service
(or death of the Participant, if earlier).

ARTICLE 20. NO RIGHT TO CONTINUED EMPLOYMENT. Under no circumstances shall the
terms of the Plan constitute a contract of continuing employment or in any
manner obligate the Company to continue or discontinue the employment of the
Participant, or to change the policies of the Company regarding termination of
employment.

 

14



--------------------------------------------------------------------------------

ARTICLE 21. ERISA REQUIREMENTS.

21.1. Named Fiduciaries. For purposes of ERISA, the Committee will be the Named
Fiduciary and Plan Administrator with respect to the Plan. The Plan
Administrator shall be responsible for the general administration, operation and
interpretation of the Plan and for carrying out its provisions, except to the
extent all or any such obligations specifically are imposed on another person or
persons or entity. The Plan Administrator may engage an actuary, attorney,
accountant, insurance company or similar entity, consultant or any other
technical advisor on matters regarding the operation of the Plan and to assist
in the administration of the Plan, and to perform such other duties as are
required in connection therewith. The Plan Administrator may allocate its
responsibilities for the operation and administration of the Plan, including the
designation of persons who are not named fiduciaries to carry out fiduciary
responsibilities under the Plan. The Plan Administrator shall effect such
allocation of its responsibilities by adopting resolutions specifying the nature
and extent of the responsibilities allocated; including, if appropriate, the
persons who are not named fiduciaries, but who are designated to carry out
fiduciary responsibilities under the Plan. Subject to the claims procedures set
forth in Section 21.2 hereof, and except as otherwise provided in this ARTICLE
21, the Plan Administrator shall have the duty and discretionary authority to
interpret and construe the provisions of the Plan and decide any dispute which
may arise regarding the rights of the Plan Administrator or the Participant.
Determinations by the Plan Administrator shall be binding and conclusive upon
all interested persons. The Plan shall be administered and the records of the
Plan shall be maintained on the basis of the plan year. The plan year shall be
the twelve-month period ending on December 31 of each year.

21.2. Claims and Review Procedures. The following claims procedure shall apply
for purposes of the Plan. The Participant and his assigns (if any) and the
Company and its assigns (individually or collectively, “Claimant”) must follow
the procedures set forth herein.

21.2.1 Filing a Claim; Notification to Claimant of Decision: The Claimant shall
make a claim in writing in accordance with procedures and guidelines established
from time to time by the Plan Administrator, which claim shall be delivered to
the Plan Administrator. Any claim for Severance Benefits must be made by the
Claimant within the one-year period following his Termination Date. The Plan
Administrator shall review and make the decision with respect to any claim. If a
claim is denied in whole or in part, written notice thereof shall be furnished
to the Claimant within thirty (30) days after the claim has been filed. Such
notice shall set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) a specific reference to the provisions of the Plan on which denial is
based;

 

15



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary for
the Claimant to perfect a claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied claim.

21.2.2 Procedure for Review: Any Claimant whose claim has been denied in full or
in part may individually, or through the Claimant’s duly authorized
representative, request a review of the claim denial by delivering a written
application for review to the Board at any time within sixty (60) days after
receipt by the Claimant of written notice of the denial of the claim. Such
request shall set forth in reasonable detail:

 

  (i) the grounds upon which the request for review is based and any facts in
support thereof; and

 

  (ii) any issues or comments which the Claimant considers pertinent to the
claim.

Following such request for review, the Board shall fully and fairly review the
decision denying the claim. Prior to the decision of the Board, the Claimant
shall be given an opportunity to review pertinent documents.

21.2.3 Decision on Review: A decision on the review of a claim denied in whole
or in part shall be made in the following manner:

 

  (i) The decision on review shall be made by the Board, which shall consider
the application and any written materials submitted by the Claimant in
connection therewith. The Board, in its sole discretion, may require the
Claimant to submit such additional documents or evidence as the Board may deem
necessary or advisable in making such review.

 

  (ii) The Board shall render a decision upon a review of a denied claim within
sixty (60) days after receipt of a request for review. If special circumstances
(such as the need to hold a hearing on any matter pertaining to the denied
claim) warrant additional time, the decision will be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of a
request for review. Written notice of any such extension will be furnished to
the Claimant prior to the commencement of the extension.

 

  (iii)

The decision on review shall be in writing and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
Claimant, and the specific references to the provisions of the Plan on which the
decision is based. The decision of the Board on review shall be final and
conclusive upon

 

16



--------------------------------------------------------------------------------

 

all persons. If the decision on review is not furnished to the Claimant within
the time limits prescribed in subparagraph (ii) above, the claim will be deemed
denied on review.

ARTICLE 22. DURATION, AMENDMENT AND PLAN TERMINATION.

22.1. Duration. This Plan shall continue in effect until terminated in
accordance with Section 22.2. If a Change in Control occurs, this Plan shall
continue in full force and effect and shall not terminate or expire until after
all Participants who have become entitled to Severance Benefits hereunder shall
have received such payments in full.

22.2. Amendment and Termination. Prior to a Change in Control, the Plan may be
amended or modified in any respect, and may be terminated, in any such cases by
resolution adopted by two-thirds (2/3) of the members of the Board; provided,
however, that no such amendment, modification or termination that would
adversely affect the benefits or protections hereunder of any individual who is
a Participant as of the date such amendment, modification or termination is
adopted shall be effective as it relates to such individual unless no Change of
Control occurs within one year after such adoption, any such attempted
amendment, modification or termination adopted within one year prior to a Change
of Control being null and void ab initio as it relates to all such individuals
who were Participants prior to such adoption; provided, further, however, that
the Plan may not be amended, modified or terminated, (i) at the request of a
third party who has indicated an intention or taken steps to effect a Change of
Control and who effectuates a Change of Control or (ii) otherwise in connection
with, or in anticipation of, a Change of Control which actually occurs, any such
attempted amendment, modification or termination being null and void ab initio.
Any action taken to amend, modify or terminate the Plan which is taken after the
execution of an agreement providing for a transaction or transactions which, if
consummated, would constitute a Change of Control shall conclusively be presumed
to have been taken in connection with a Change of Control. From and after the
occurrence of a Change of Control, the Plan may not be amended or modified in
any manner that would in any way adversely affect the benefits or protections
provided hereunder to any individual who is a Participant in the Plan on the
date of the Change of Control. The revision of the release of claims attached
hereto as Exhibit A shall be deemed to be a modification of the Plan for
purposes of this Section 22.2 unless such revision is required to comply with
applicable law.

ARTICLE 23. NO EFFECT ON OTHER BENEFITS. Severance Benefits payable to a
Participant shall not be counted as compensation for purposes of determining
benefits under any other benefit plans, programs or policies of the Company,
except to the extent expressly provided for therein.

ARTICLE 24. RIGHT OF OFFSET. Notwithstanding any other provision of the Plan to
the contrary, the Company may reduce the amount of any payment or benefit
otherwise payable to or on behalf of a Participant by the amount of any
obligation of the Participant to or on behalf of the Company that is or becomes
due and payable, including, without limitation, any obligation arising under the
Sarbanes-Oxley Act of 2002, and the Participant shall be deemed to have
consented to such reduction.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan is executed in behalf of the Company as of 30th
day of December, 2008.

 

        OLD DOMINION FREIGHT LINE, INC.     By:  

/s/    David S. Congdon

Attest:       President

/s/    Joel B. McCarty, Jr.

      Secretary/Asst. Secretary      

 

18



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

OLD DOMINION FREIGHT LINE, INC.

CHANGE OF CONTROL SEVERANCE PLAN

FOR

KEY EXECUTIVES

GENERAL RELEASE

In consideration of the provision by Old Dominion Freight Line, Inc. (“ODFL”) of
severance pay and benefits to me pursuant to that certain Old Dominion Freight
Line, Inc. Change of Control Severance Plan for Key Executives dated May 16,
2005, as amended (the “Plan”), I, as a participant in the Plan and in accordance
with its terms, agree to and do finally and completely release ODFL, and any one
or more of its employees, shareholders, officers, directors or agents
(“Releasees”) from any and all liability and claims, of any nature whatsoever,
known or unknown, at law or in equity, which I now have, own or hold, or claim
to have, own or hold, or which I may have, own, or hold, or claim to have, own
or hold, against each or any of the Releasees. Without limiting the generality
of the foregoing release, I release Releasees from any and all liability and
claims relating in any way to compensation and benefits and related to or
resulting from the cessation of my employment with ODFL including, but not
limited to, claims arising under any provision of state, federal or local law,
any state or local anti-discrimination statute, ordinance or regulation, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964, or the
Employee Retirement Income Security Act (with respect only to a period of
unemployment during which I am eligible to receive severance pay under the
Plan), all as amended, or any similar federal, state, or local statutes,
ordinances or regulations, or claims in the nature of a breach of contract or
wrongful termination action; provided, however, that this General Release does
not include actions brought to enforce the terms of the Plan or to secure
benefits under any other employee benefit plan or program of ODFL. If I violate
the terms of this General Release, I agree to pay the Releasee’s costs and
reasonable attorneys’ fees.

As provided by law, I have been advised by ODFL to carefully consider the
matters outlined in this release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days to consider the subject matter of this offer,
and for a period of seven (7) days following my execution of this release I may
revoke my agreement in writing, in which event the agreement shall not be
effective or binding on the parties. I further understand fully and acknowledge
the terms and consequences of this General Release and I voluntarily accept
them.



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO,

INTENDING TO BE LEGALLY BOUND HEREBY:

 

Dated:                         

 

    Employee/Participant

 

2



--------------------------------------------------------------------------------

EXHIBIT B

BENEFICIARY DESIGNATION

OLD DOMINION FREIGHT LINE, INC.

Subject to and in accordance with the provisions of ARTICLE 6 of the OLD
DOMINION FREIGHT LINE, INC. CHANGE OF CONTROL SEVERANCE PLAN FOR KEY EXECUTIVES
(the “Plan”), the Participant hereby designates the following beneficiary(ies)
entitled, upon the death of the Participant, to any termination compensation and
other severance benefits payable under ARTICLE 6 of the Plan following his death
(the “death benefit”):

 

  (A) Primary Beneficiary(ies): In equal shares to those of the following
beneficiary(ies) who are living or in existence at the Participant’s death:

 

Name

 

Relationship

 

Address

       

 

  (B) Contingent Beneficiary(ies): If there is no primary beneficiary living or
in existence at the Participant’s death, then in equal shares to those of the
following beneficiary(ies) who are living or in existence at the Participant’s
death:

 

Name

 

Relationship

 

Address

       

****************************************************

This Beneficiary Designation Form supersedes and revokes all beneficiary
designations, if any, previously made by the Participant but is not intended to,
and does not, supercede or revoke any of the provisions of ARTICLE 6 of the
Plan.

This Beneficiary Designation Form may be changed by executing and delivering a
new designation to the Plan Administrator.



--------------------------------------------------------------------------------

This Beneficiary Designation Form is signed in duplicate, and one executed copy
shall be retained by the Plan Administrator and one shall be retained by the
Participant.

 

DATED:       

 

      

 

DATED:      PLAN ADMINISTRATOR

 

     By:  

 

 

2